Citation Nr: 0126591	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  95-36 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic bronchitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962, with additional service in the United States Air Force 
Reserve and Army National Guard. 

The current appeal arose from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for bronchitis, and denied 
entitlement to service connection for hearing loss.

On June 6, 1997 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for chronic bronchitis, and determined that the 
claim of entitlement to service connection for bilateral 
hearing loss was not well grounded.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In May 1999 the Court affirmed the Board's denial of service 
connection for bilateral hearing loss as not well grounded, 
vacated the decision of the Board with respect to the issue 
of whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
chronic bronchitis, and remanded this issue to the Board.  
The case was returned to the Board for compliance with 
directives that were specified.

In a July 10, 2000 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for chronic 
bronchitis.  The veteran appealed the Board's decision to the 
Court.

While the case was pending at the Court, the VA Office of 
General Counsel requested that the Court vacate the July 2000 
decision by the Board and remand the case for readjudication 
in light of the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA). 

The Court granted the Appellee's unopposed motion in an order 
issued in May 2001, and has remanded the case to the Board 
for further action consistent with the directives of the 
order.




The Board construes the added medical records pertaining to 
the presence of hearing loss as the veteran's attempt to 
reopen the above noted previously denied claim of entitlement 
to service connection for hearing loss.  Also, the Board 
notes that in an August 2000 statement, the veteran raised 
the issue of entitlement to service connection for a knee 
disability.  As these claims have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Importantly, the Board notes that during the appellate 
process the veteran has submitted additional evidence to the 
Board in support of his claim without any specific waiver of 
initial RO review.  Such evidence primarily consists of VA 
medical records dated in March 1983 and November 1990 
referring to bronchitis, a private medical statement dated in 
September 2000 from GWB, MD, with attachments and an April 
2001 statement from Dr. WB.  No formal adjudicatory action 
was undertaken by the RO with respect to the added evidence. 

In cases where additional evidence is submitted, the claim 
must be referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case unless this procedural right is waived by the appellant 
or representative.  38 C.F.R. §§ 19.37 and 20.1304(c) (2001).  
The veteran has not specifically waived initial consideration 
of the added evidence.

Additionally , the Board notes that following separation from 
his regular active duty in August 1962, the veteran is shown 
to have had extensive additional periods of service in the 
United States Air Force Reserve and Army National Guard.  In 
fact, he recently had a period of active duty for training 
from April 29, 2000 to May 20, 2000.  The RO should arrange 
to obtain verification of all periods of active and inactive 
duty for training in the United States Air Force Reserve and 
Army National Guard as well as outstanding service medical 
records regarding such service and personnel and 
administrative records as the record fails to demonstrate the 
undertaking of any comprehensive development by the RO to 
obtain the complete service records to date.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under VCAA of 
2000; See also 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3,159), the Board is 
deferring adjudication of the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for chronic bronchitis 
pending a remand of the case to the RO for further 
development as follows;

1.  The veteran has the right to submit additional
evidence and argument on the matter or matters the
Board has remanded to the RO.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




In this regard the RO should contact the veteran 
and request that he identify the names, addresses, 
and approximate dates of treatment for all medical 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional records 
referable to treatment of his chronic bronchitis.  

After securing any necessary authorization or 
medical releases, the RO should obtain and 
associate with the claims file legible copies of 
the veteran's complete treatment reports from all 
sources identified whose records have not 
previously been secured.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should contact the National Personnel 
Records Center and/or any other appropriate 
service department for the purpose of obtaining 
any additional outstanding service medical records 
including United States Air Force Reserve and Army 
National Guard records as well as service 
personnel and administrative records and verified 
active and inactive duty for training dates 
following separation from regular active duty in 
August 1962.



3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § A(b)(2)); 66 
Fed. Reg. 45,620, 45,621-631 (to be 
codified at 38 C.F.R. § 3.159(e)).

4.  Thereafter, the RO should review the claims 
file to ensure that all of the foregoing requested 
development has been completed.  If such is not the 
case, the RO should implement corrective 
procedures.  The RO is advised that where the 
remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law 
when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must review the claims file to ensure that 
any other notification and development action 
required by the VCAA, Pub. L. No. 106-475 is 
completed.

In particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A §§ 5102, 5103, 5103A, and 5107) 
(West. Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45,620, 45,630-
45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

5.  After undertaking any development deemed 
essential in addition to that requested above, the 
RO should readjudicate the claim of whether new and 
material evidence has been submitted to reopen the 
claim of service connection for chronic bronchitis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC) to include the most recent 
evidence obtained.  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of all evidence including that most recently 
submitted (without waiver) and applicable law and regulations 
pertinent to the issue currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to ensure due process of law.  The Board intimates 
no opinion as to any final outcome warranted.  No action by 
the veteran is required unless he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

